         Case 1:20-cv-05237-AT Document 1 Filed 12/28/20 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


 Shanthan Chintala,                           CIVIL ACTION FILE NO.:

                      Plaintiff,

 v.

 General Dynamics Mission Systems,            JURY TRIAL DEMANDED
 Inc., d/b/a General Dynamics OTS-
 (Aerospace) Inc.,

                      Defendant.



                COMPLAINT FOR DAMAGES FOR VIOLATIONS OF THE

        TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227 ET SEQ.

                                    Introduction
1.    Shanthan Chintala (“Plaintiff”), brings this Complaint for damages, injunctive
      relief, and any other available legal or equitable remedies, resulting from the
      illegal actions of General Dynamics Mission Systems, Inc. d/b/a General
      Dynamics OTS-(Aerospace) Inc. (“Defendant”), in negligently and/or
      intentionally contacting Plaintiff on Plaintiff’s cellular telephone, in violation
      of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”),
      thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon personal
      knowledge as to himself and his acts and experiences, and, as to all other
        Case 1:20-cv-05237-AT Document 1 Filed 12/28/20 Page 2 of 10




     matters, upon information and belief, including investigation conducted by his
     attorneys.
2.   The TCPA was designed to prevent calls and text messages like the ones
     described within this complaint and to protect the privacy of citizens like
     Plaintiff. “Voluminous consumer complaints about abuses of telephone
     technology – for example, computerized calls dispatched to private homes –
     prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132
     S. Ct. 740, 744 (2012).
3.   In enacting the TCPA, Congress intended to give consumers a choice as to
     how creditors and telemarketers may call them, and made specific findings that
     “[t]echnologies that might allow consumers to avoid receiving such calls are
     not universally available, are costly, are unlikely to be enforced, or place an
     inordinate burden on the consumer. TCPA, Pub. L. No. 102–243, § 11.
         Toward this end, Congress found that:

                 [b]anning such automated or prerecorded telephone calls to
          the home, except when the receiving party consents to receiving the
          call or when such calls are necessary in an emergency situation
          affecting the health and safety of the consumer, is the only effective
          means of protecting telephone consumers from this nuisance and
          privacy invasion.

           Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC,
     2012 WL 3292838, at* 4 (N.D. Ill. Aug. 10, 2012) (citing Congressional
     findings on TCPA’s purpose).
4.   Congress also specifically found that “the evidence presented to the Congress
     indicates that automated or prerecorded calls are a nuisance and an invasion of



                                             2
        Case 1:20-cv-05237-AT Document 1 Filed 12/28/20 Page 3 of 10




     privacy, regardless of the type of call….” Id. at §§ 12-13. See also, Mims, 132
     S. Ct. at 744.
5.   As Judge Easterbrook of the Seventh Circuit explained in a TCPA case:

                The Telephone Consumer Protection Act … is well known
         for its provisions limiting junk-fax transmissions. A less-litigated
         part of the Act curtails the use of automated dialers and prerecorded
         messages to cell phones, whose subscribers often are billed by the
         minute as soon as the call is answered—and routing a call to
         voicemail counts as answering the call. An automated call to a
         landline phone can be an annoyance; an automated call to a cell
         phone adds expense to annoyance.
            Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir.
     2012).
                                Jurisdiction and Venue
6.   This Court has federal question jurisdiction because this case arises out of
     violation of federal law. 47 U.S.C. §227(b); Mims v. Arrow Fin. Servs., LLC,
     132 S. Ct. 740 (2012).
7.   Venue is proper in the United States District Court for the Northern District of
     Georgia pursuant to 18 U.S.C. § 1391(b) because Defendant is subject to
     personal jurisdiction in the County of Dekalb, State of Georgia because it is a
     corporation registered with the Georgia Secretary of State and it conducts
     business is in the County of Dekalb, State of Georgia. Furthermore, the facts
     giving rise to this action, namely the text messages sent to Plaintiff, occurred
     in the City of Atlanta, State of Georgia.
                                         Parties
8.   Plaintiff is, and at all times mentioned herein was, a resident of the City of
     Atlanta, County of Dekalb, State of Georgia.

                                            3
         Case 1:20-cv-05237-AT Document 1 Filed 12/28/20 Page 4 of 10




9.    Plaintiff is, and at all times mentioned herein was, a “person” as defined by 47
      U.S.C. § 153(39).
10.   Defendant is located in the City of Fairfax, in the State of Virginia.
11.   Defendant is, and at all times mentioned herein was, a corporation and a
      “person,” as defined by 47 U.S.C. § 153(39).
12.   At all times relevant, Defendant conducted business in the State of Georgia
      and the County of Dekalb, within this judicial district.
                                   Factual Allegations
13.   In approximately June of 2020, Plaintiff started receiving 20-30 text messages
      per day from Defendant, such as the one attached hereto as “Exhibit A”.
14.   From June of 2020 through December of 2020, Defendant texted Plaintiff on
      Plaintiff’s cellular telephone number ending in 4755 via an “automatic
      telephone dialing system” (“ATDS”), as defined by 47 U.S.C. § 227(a)(1),
      using an “artificial or prerecorded voice” as prohibited by 47 U.S.C. §
      227(b)(1)(A).
15.   This ATDS has the capacity to store or produce telephone numbers to be called,
      using a random or sequential number generator. This is evidenced by the text
      messages from Defendant to Plaintiff stating “This is an auto-generated e-
      mail…” See Exhibit A.
16.   Plaintiff has received over 5,000 text messages from June of 2020 to the
      present.
17.   Defendant texted Plaintiff from the phone number (410) 200-745.
18.   At some point in the first couple of months of receiving these text messages,
      Plaintiff forwarded one of the text messages to the number for an administrator
      of Defendant that was listed in one of the text messages sent to Plaintiff.


                                             4
         Case 1:20-cv-05237-AT Document 1 Filed 12/28/20 Page 5 of 10




19.   Additionally, within the first couple of months of receiving these text
      messages, Plaintiff called Defendant to ask them to stop sending text messages
      to Plaintiff. In response to Plaintiff’s request, Defendant’s representative hung
      up on Plaintiff in the middle of the phone call.
20.   Finally, Plaintiff sent a certified receipt letter dated November 25, 2020, asking
      Defendant to stop texting Plaintiff. Despite all of these efforts, Defendant has
      not stopped texting Plaintiff.
21.   Because Plaintiff’s text message inbox is constantly inundated, he is unable to
      keep track of messages from friends and family.
22.   Because his text message inbox is constantly full, Plaintiff missed very
      important text messages from friends, family, and others.
23.   As a result of Defendant’s text messages, Plaintiff has to turn his phone off
      during periods of the day when he is working or wants to sleep without the
      constant barrage of incoming text messages.
24.   Plaintiff’s cellular phone has constantly been ringing for nearly six months
      with no relief.
25.   The texts from Defendant’s telephone number to Plaintiff’s cellular telephone
      number were unsolicited by Plaintiff and without Plaintiff’s permission or
      consent.
26.   Plaintiff is informed and believes and here upon alleges, that these calls were
      made by Defendant or Defendant’s agent, with Defendant’s permission,
      knowledge, control and for Defendant’s benefit.
27.   Plaintiff requested multiple times that Defendant not text Plaintiff’s cellular
      telephone.
28.   Plaintiff never provided permission nor consent for Defendant to text Plaintiff


                                              5
         Case 1:20-cv-05237-AT Document 1 Filed 12/28/20 Page 6 of 10




      on his cellular telephone number.
29.   The telephone number Defendant texted was assigned to a cellular telephone
      service for which Plaintiff incurs a charge for incoming calls and text messages
      pursuant to 47 U.S.C. § 227(b)(1).
30.   The text messages constituted a call that was not for emergency purposes as
      defined by 47 U.S.C. § 227(b)(1)(A)(i).
31.   Plaintiff did not provide Defendant or its agent(s) prior express consent to
      receive the texts on or about June of 2020 through December of 2020 to his
      cellular telephone, via an ATDS or an artificial or prerecorded voice, pursuant
      to 47 U.S.C. § 227 (b)(1)(A).
32.   The text messages by Defendant, or its agent(s), violated 47 U.S.C. §
      227(b)(1).
                                   First Cause of Action
                               Negligent Violations Of The
                     Telephone Consumer Protection Act (TCPA)
                                       47 U.S.C. 227
33.   Plaintiff incorporates by reference all of the above paragraphs of this
      Complaint as though fully stated herein.
34.   The foregoing acts and omissions of Defendant constitute numerous and
      multiple negligent violations of the TCPA, including but not limited to each
      and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
35.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,
      Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
      every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
36.   Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct


                                              6
         Case 1:20-cv-05237-AT Document 1 Filed 12/28/20 Page 7 of 10




      in the future.


                                 Second Cause of Action
                             Knowing and/or Willful Of The
                       Telephone Consumer Protection Act (TCPA)
                                       47 U.S.C. 227
37.   Plaintiff incorporates by reference all of the above paragraphs of this
      Complaint as though fully stated herein.
38.   Plaintiff made several requests for Defendant to stop texting his cell phone,
      including a text message, a phone call, and a certified receipt letter sent to the
      Defendant.
39.   After Plaintiff requested Defendant stop texting his cell phone, each text
      constitutes a knowing and/or willful violation of the TCPA.
40.   The foregoing acts and omissions of Defendant constitute numerous and
      multiple knowing and/or willful violations of the TCPA, including but not
      limited to each and every one of the above-cited provisions of 47 U.S.C. § 227
      et seq.
41.   As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
      227 et seq., Plaintiff is entitled to an award of $1,500.00 in statutory damages,
      for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47
      U.S.C. § 227(b)(3)(C).
42.   Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct
      in the future.




                                              7
         Case 1:20-cv-05237-AT Document 1 Filed 12/28/20 Page 8 of 10




                                      Prayer For Relief
          Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the
following relief against Defendant:
                   First Cause of Action for Negligent Violation of
                          the TCPA, 47 U.S.C. § 227 Et Seq.
          - As a result of Defendant’s negligent violations of 47 U.S.C. §
227(b)(1), Plaintiff seeks for himself $500.00 in statutory damages, for each and
every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
    - Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
conduct in the future.
     - Any other relief the Court may deem just and proper.
         Second Cause of Action For Knowing and/or Willful Violations of
                          the TCPA, 47 U.S.C. § 227 Et Seq.
          - As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.
§ 227(b)(1), Plaintiff seeks for himself $1,500.00 in statutory damages, for each and
every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
          - Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
conduct in the future.
     - Any other relief the Court may deem just and proper.
                                       Trial By Jury
   43. Pursuant to the seventh amendment to the Constitution of the United States
      of America, Plaintiff is entitled to, and demands, a trial by jury.




                                             8
       Case 1:20-cv-05237-AT Document 1 Filed 12/28/20 Page 9 of 10




Dated: December 28, 2020.                  Respectfully submitted,

                                           THE KOVAL FIRM, LLC

                                           By: s/Steven H. Koval
                                           Steven H. Koval
                                           Attorney for Plaintiff
                                           Georgia Bar No. 428905

                                           3575 Piedmont Road
                                           15 Piedmont Center, Suite 120
                                           Atlanta, GA 30305
                                           Telephone: (404) 513-6651
                                           Facsimile: (404) 549-4654
                                           SHKoval@aol.com




                                       9
        Case 1:20-cv-05237-AT Document 1 Filed 12/28/20 Page 10 of 10




                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local R. 7.1(D), this is to certify that the foregoing complies

with the font and point setting approved by the Court in Local R. 5.1(B). The

foregoing COMPLAINT was prepared on a computer, using Times New Roman

14-point font.



Dated: December 28, 2020.                     Respectfully submitted,

                                              THE KOVAL FIRM, LLC

                                              By: s/Steven H. Koval
                                              Steven H. Koval
                                              Attorney for Plaintiff
                                              Georgia Bar No. 428905

                                              3575 Piedmont Road
                                              15 Piedmont Center, Suite 120
                                              Atlanta, GA 30305
                                              Telephone: (404) 513-6651
                                              Facsimile: (404) 549-4654
                                              SHKoval@aol.com




                                            10
